FENNER, Judge.
Relator, Scott Albers, is the Public Defender for the 18th Judicial Circuit. In this action, Albers seeks to prohibit respondent, The Honorable Robert L. Koffman, from carrying out the court’s order that Albers, in his capacity as Public Defender, represent a Frank Williams in a civil contempt proceeding arising from alleged non-payment of child support. *487This case presents an identical issue based upon the same facts as were presented in In Re Scott Albers v. The Honorable Robert Koffman, 815 S.W.2d 484 (Mo.App.1991), decided concurrently herewith. For the reasons fully set forth in said case, the writ herein is made absolute.
ULRICH, J., concurs.
LOWENSTEIN, C.J., dissents in separate opinion.